DETAILED ACTION
The application of Sethi et al., for a “Method to identify the performance bottle neck in the complex enterprise virtualized environment” filed on April 6, 2021 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination. 
Claims 4 and 14 are rejected under 35 USC § 112. 

Claims 1-10 are rejected under 35 USC § 101.

Claims 1, 3-9, 11, and 13-19 are rejected under 35 USC § 102.

Claims 2 and 12 are rejected under 35 USC § 103. 

Claims 10 and 20 are objected to while containing allowable matter.

Claims 2, 9, and 12 are objected to for containing minor informalities.

Claim Objections
Claims 2, 9, and 12 are objected to because of the following informalities: 
In claims 2, line 2 and claim 12, line 3, “another virtual” should be changes to “another virtual machine”. 
Claim 9 is dependent upon itself. Examiner believes claim 9 should depend on claim 8. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 14, line 3, recite the limitation “the corresponding layer”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite collecting data, evaluating the data, and identifying a source of performance issue based on the evaluation.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but as in a mental process. That is nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a user simply comparing data an expected data in his/her mind. Thus, the claim recites a mental process. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements, which integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The claim is not patent eligible. Accordingly, for the reasons provided above, claims 1-10 are not patent eligible under 35 USC 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iwakura et al. (U.S. PGPUB 20180150313).
 
As per claims 1 and 11, Iwakura discloses a method ([0070])/non-transitory storage medium ([0260]), comprising: 
collecting telemetry data for a virtual machine (Fig. 2, “VIRTUAL SYSTEM”), the telemetry data including request times and response times ([0071], “a capture time of the request message and a capture time of the response message to this request message are obtained”); 
evaluating the collected telemetry data with expected telemetry data ([0071], “a difference between these times (response time) is calculated. When the difference time exceeds the threshold, it is determined that a communication delay has occurred”); and
identifying a potential source of a performance issue in the virtual machine based on the evaluation ([0069], “the virtual analysis apparatus 211 detects occurrence of a bottleneck based on the determination result, and identifies a virtual node that is a bottleneck.”).

As per claims 3 and 13, Iwakura discloses collecting the telemetry data for multiple virtual machines (Fig. 2, “VIRTUAL MACHINE 205a-e”). 

As per claims 4 and 14, Iwakura discloses evaluating the collected telemetry data includes generating a probability for each layer of the virtual machine ([0071]), wherein the probability represents a likelihood that the corresponding layer is the potential source of the performance issue ([0127]-[0135]) and (Figs. 22-24).

As per claims 5 and 15, Iwakura discloses prioritizing the layers for analysis ([0071]) at a console to determine a cause of the performance issue ([0127]-[0135]) and (Figs. 22-24).
As per claims 6 and 16, Iwakura discloses setting the expected telemetry data to default values ([0234]-[0235]). 

As per claims 7 and 17, Iwakura discloses adjusting the expected telemetry data over time based on telemetry data collected when no performance issues are present ([0234]-[0235]).

As per claims 8 and 18, Iwakura discloses the request times include times associated with the request as the request flows through the layers from a user layer to a hardware layer, wherein each of the times corresponds to a time for the request to flow from one layer to the next layer (Fig. 4) and ([0071] and [0099]).

As per claims 9 and 19, Iwakura discloses the response times include times associated with a response as the response flows back from the hardware layer to the user layer, wherein each of the times corresponds to a time for the response to flow from one layer to the next layer  (Fig. 4) and ([0071] and [0099]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakura et al. (U.S. PGPUB 20180150313) in view of Tarui et al. (U.S. PGPUB 20100268816).

As per claims 2 and 12, Iwakura fails to explicitly disclose an alert. 
Tarui of analogous art teaches collecting the telemetry data ([0153]-[0154]) in response to an alert indicating that the virtual machine or another virtual has the performance issue ([0136]-[0137], “a message that a resource usage amount of the logical device has reached a band allocation limit is displayed in the alert output field 2130.”).
All of the claimed elements were known in Iwakura and Tarui and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their bottleneck detection methods. One would be motivated to make this combination for the purpose of providing an improved bottleneck detection system (Tarui, [0029]).


Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per claims 10 and 20, the examiner finds the novel and non obvious feature of claims, when read as whole to be collecting telemetry data for a virtual machine, the telemetry data including request times and response times; evaluating the collected telemetry data with expected telemetry data; and identifying a potential source of a performance issue in the virtual machine based on the evaluation, wherein the request times include a time T1 from a user layer to an application layer, a time T2 from the application layer to a first OS layer, a time T3 from the first OS layer to the virtual machine layer, a time T4 from the virtual machine layer to a hypervisor layer, a time T5 from the hypervisor layer to a second operating system layer, and a time T6 from the second operating system layer to a hardware layer and wherein the response times include a time T7 from the hardware layer to the second operating system layer, a time T8 from the second operating system layer to the hypervisor layer, a time T9 from the hypervisor layer to the virtual machine layer, a time T10 from the virtual machine layer to the first OS layer, a time T11 from the first OS layer to the application layer, and a time T12 from the application layer to the user layer.
The closest prior art are Iwakura et al. (U.S. PGPUB 20180150313) and Tarui et al. (U.S. PGPUB 20100268816).
Iwakura teaches the second determination method is based on an assumption that communication is performed by a request message and a response message in L7 (an application layer of the OSI (Open Systems Interconnection) reference model). In the second determination method, a capture time of the request message and a capture time of the response message to this request message are obtained, and a difference between these times (response time) is calculated. When the difference time exceeds the threshold, it is determined that a communication delay has occurred ([0071]).
Tarui teaches the time-sequential performance data is monitored by the OS of each LPAR (300 or 310), which is to be stored as the monitoring data 231 of the management server 200 ([0145]) and a priority judgment flow of bottleneck measures considering resource waiting time (Fig. 11).
However, Iwakura or Tarui, alone or in combination fail to teach the above limitations as recited in claims 10 and 20. Therefore, the prior art does not teach the claimed invention as recited in claims 10 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113